            Case 1:20-cv-01404-LJL Document 36 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               10/5/2020
                                                                       :
P. O’GORMAN,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-cv-1404 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
MERCER KITCHEN LLC, et al.,                                            :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiff moves to compel Defendants Mercer Kitchen LLC and Jean-Georges

Management LLC (the “Restaurant Defendants”) to produce documents responsive to Requests

Nos. 30 and 31 of Plaintiff’s Request for Production of Documents. See Dkt. No. 35. The

Restaurant Defendants have not produced documents in response to those requests nor made

argument to this Court in response as to why production should not be compelled. The

Restaurant Defendants are hereby ORDERED to produce all non-privileged documents in their

possession, custody, and control responsive to Requests Nos. 30 and 31 within fourteen (14)

days of this Order.

        Plaintiff also moves to compel Defendant Mercer Hotel Corporation to produce

documents responsive to Plaintiff’s Request for Production of Documents. See id. Defendant

Mercer Hotel Corporation has not responded to the Request for Production nor to Plaintiff’s

motion. Defendant Mercer Hotel Corporation is hereby ORDERED to respond to Plaintiff’s

Request for Production of Documents within fourteen (14) days of this Order.

        SO ORDERED.

Dated: October 5, 2020                                     __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
